Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 1 of 14 PagelD: 2448

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

KEVIN KERVENG TUNG,

Plaintiff,

V Civil Action No. 19-871 (MAS) (TJB)

STUART RABNER, in his official capacity as MEMORANDUM OPINION

Chief Justice of the Supreme Court of the State
of New Jersey, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Stuart Rabner, Chief Justice of the
New Jersey Supreme Court, Glenn A. Grant, Administrative Director of the New Jersey Courts,
and Carmen Messano, Presiding Judge of the New Jersey Superior Court, Appellate Division's
(“Defendants”) Motion to Dismiss Plaintiff Kevin Kerveng Tung’s (“Tung” or “Plaintiff”’)
Amended Complaint. (ECF No. 30.) Plaintiff opposed. (ECF No. 31.) The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Rule 78.1. For the reasons set forth below, Defendants’ Motion to Dismiss is granted.

I. BACKGROUND

Tung is an attorney licensed to practice law in the state of New Jersey. (Am. Compl. 13,
ECF No. 20.) In 2009, Tung represented Mrs. Janet Fou in a no-fault divorce proceeding with her
husband, Mr. Joe Fou. Ud. § 21.) According to Tung, during this representation, he “prepared an

English [language p]roperty [s]ettlement [a}greement for the Fous.” (/d. ] 22.) Tung maintains that
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 2 of 14 PagelD: 2449

at the time of the representation, he understood that “the only binding [p]roperty [s]ettlement
[a]greement was going to be the one [he] was going to prepare” for the Fous. (/d. 7 64.) Tung
acknowledges, however, that the Fous asked him to notarize, but not review, a “Chinese
Agreement” between Mr. and Mrs. Fou “regarding their divisions of properties.” (fed. J 22, 71.)

Two years after the conclusion of the divorce proceeding, Mrs. Fou moved to set aside the
final judgment of divorce. (/d. ] 29.) With the assistance of new attorneys, Mrs. Fou argued that
there were actually four Mandarin agreements between the couple. (/. § 51.) Mrs. Fou alleged
that the property settlement prepared by Tung differed substantially from these documents. (/d. J
55.) According to Mrs. Fou, Tung’s services were procured by her husband and Tung dealt largely
with Mr. Fou rather than with her, his actual client. (Janet Fou Cert. § 16, Ex. 5 to Am. Compl.,
ECF No. 20-1.) When moving to reopen the divorce proceedings, Mrs. Fou maintained that she
“question[ed] the appropriateness of Mr. Tung’s representation of me and [Mr. Fou’s] role in
orchestrating my execution of an English [a]greement, which failed to mention our previous[ly]
executed agreements.” (Am. Compl. { 40.)

in his Amended Complaint, Tung presents a different version of events. (/d. § 22.) Tung
contends that he was only made aware of one of the Mandarin agreements. According to Tung,
Mrs. Fou misled him with respect to the agreements and the couple’s financial status because she
was attempting to commit Medicaid fraud. (/d. {J 22-23.) Tung does not, however, appear to
contest the fact that he largely interacted with and received information from Mr. Fou, even though
Mrs. Fou was his client. (See Sept. 12, 2012 Hr'g Tr. 65:21-66:4, Ex. 2 to Am. Compl., ECF No.
20-1.) Tung testified at the reopening proceeding pursuant to a subpoena but he did not otherwise

take part in these proceedings. (Am. Compl. { 63.)
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 3 of 14 PagelD: 2450

On September 12, 2012, the New Jersey Superior Court accepted Mrs. Fou’s version of
events and granted the motion to set aside the final judgment of divorce. (/d. 44.) While ruling
from the bench, the judge made several negative comments about Tung’s conduct in the divorce
action. The judge suggested that Tung had completely failed in his duty to provide independent
representation to Mrs. Fou. (See Sept. 12, 2012 Hr’g Tr. 64:13-65:5, 69:19-70:12 (suggesting that
Tung “represented both sides” violating “one of the most basic rules of an attorney/client
relationship” and that “there [was] a complete failure . . . to have independent counsel and there's
an illusion of independent counsel which is grossly misleading”).) The court also found that the
retainer agreement between Tung and Mrs. Fou “doesn’t even begin to satisfy” New Jersey state
rules on retainer agreements for attorneys representing a party in a matrimonial dispute. (/d. at
66:5-13.) The court went on to find that the property settlement’s submission in the divorce
proceeding amounted to “a fraud upon the court.” (/d. at 71:2-7.) The court did not, however,
specifically state who committed this fraud. In fact, the court appears to have largely placed blame
for this misrepresentation on Mr. Fou. The state court found that Mr. Fou was “the conductor or
maestro of... these proceedings.” (fe. at 69:9-18.) Furthermore, at no point in the ruling did the
judge specifically note that he was sanctioning Tung. Nor did the court make a factual finding that
Tung’s conduct was sanctionable. On July 8, 2016, New Jersey's Appellate Division affirmed the
trial court's decision to set aside the final judgment of divorce. (Am. Compl. {ff 54, 81.) The
Appellate Division also referred Tung to the Office of Attorney Ethics for further investigation
into his conduct in the divorce action. (/d. 7 81.) This matter was still pending when Tung filed the
present action. (/d.}

Mrs. Fou then sued Tung for malpractice in New Jersey Superior Court. (/d. 4 78.) Plaintiff

participated in these proceedings as the defendant. (/d. §§ 78-86 (describing Tung’s motion
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 4 of 14 PagelD: 2451

practice, pre-trial conference participation, and appeals in the Fou v. Tung malpractice action).)
Tung alleges that during the malpractice action, the opinion from the divorce action was used
against him over his objection. (/d. | 78-86.) Tung also accused Mrs. Fou and her new attorneys
of making numerous misrepresentations to the court to secure the reopening of the final judgment
of divorce. (See generally id. {§ 24-62.) Notwithstanding these contentions, on April 25, 2018, a
jury in the Superior Court malpractice action found Tung liable for malpractice and awarded Mrs.
Fou a $500,000 judgment. (/d. J 85.)

Following the malpractice jury verdict and years after he was subpoenaed to testify in the
reopened divorce proceedings, Tung attempted to intervene as a party to the divorce proceedings
at both the appellate and trial levels. (/¢. {{ 87-88.) The Appellate Division denied Tung’s motion
to intervene on November 30, 2018. (/d. 9 87.) The Superior Court denied his motion to intervene
on December 18, 2018. (/d. J 88.)

In 2019, Tung filed the instant action against the Superior Court of New Jersey under 28
U.S.C. § 2201. Tung argued that the Superior Court violated his substantive and procedural due
process rights when it vacated the final judgment of divorce. (Compl. 4 1, ECF No. 1.) Moreover,
Tung maintained that the Appellate Division violated his substantive and procedural due process
rights when it affirmed the trial court’s decision to set aside the final judgment of divorce without
providing him an opportunity to intervene or present a defense. Tung also maintained that this
allegedly unconstitutional action tainted his malpractice case and rendered him unable to receive
a fair trial. (/¢. | 69.) Ina November 26, 2019 Opinion, Chief Judge Wolfson dismissed the initial
Complaint on sovereign immunity grounds. (Nov. 26, 2019 Op. 6-8, 12, ECF No. 17.) While

dismissing the initial Complaint, Judge Wolfson granted Tung leave to file an amended complaint
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 5 of 14 PagelD: 2452

in which he proposed to seek prospective relief from state officers pursuant to the Ex Parte Young
doctrine. (/d. at 10-11.)

Tung has since filed an Amended Complaint. The Amended Complaint brings similar
claims as the initial Complaint, although it names Judges and court administrators as Defendants
instead of the New Jersey Superior Court. The named Defendants are the Chief Justice of the New
Jersey Supreme Court, the Acting Administrative Director of the New Jersey Courts, and the
Presiding Judge for Administration for the Appellate Division. (Am. Compl. {{ 1-2.) Tung
contends that these three officials are responsible for overseeing the administration of the New
Jersey court system and, therefore, are responsible for the policies that injured his substantive and
procedural due process rights. (/d.} In his Amended Complaint, Tung seeks a declaratory Judgment
that the decisions and opinions reopening the divorce case violated his due process rights, along
with an injunction removing them from the public domain. (/d. at 40-42.) Tung also seeks an
injunction requiring “the New Jersey State court systems[] to implement pertinent substantive and
procedural due process procedures” to ensure “plaintiff or attorneys similarly situated... [are]
given an opportunity to defend themselves in the future” when matters of attorney discipline come
up in cases where they are not a party to the action. (/d.) Defendants filed a motion to dismiss
under Federal Rule of Civil Procedure 12(b)(1) on the grounds of Eleventh Amendment immunity,
the Rooker-Feldman doctrine, and Younger abstention. (Defs.. Moving Br. 2, ECF No. 30-4.)

Il. LEGAL STANDARD

Under Federal Rule of Civil Procedure |2(b)(1), “a court must grant a motion to dismiss if
it lacks subject-matter jurisdiction to hear a claim.” J# re Schering Plough Corp. Intron’Temodar,
678 F.3d 235, 243 (3d Cir. 2012). Eleventh Amendment immunity may be invoked through a

12(b)(1} motion because Eleventh Amendment immunity deprives the court of subject matter
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 6 of 14 PagelD: 2453

jurisdiction. Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 694 n.2 (3d Cir. 1996) (citing
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-100 (1984)}. Because Eleventh
Amendment immunity is an affirmative defense, however, the burden of demonstrating the
immunity lies with the defendant who is asserting it. Carter v. City of Philadelphia, 181 F.3d 339,
347 (3d Cir. 1999), Where, as here, the State “present[s] a facial challenge to the Court’s subject
matter jurisdiction, ‘the court must only consider the allegations of the complaint and documents
referenced therein and attached thereto, in the light most favorable to the plaintiff.” Rich v. New
Jersey, No. 14-2075, 2015 WL 2226029, at *5 (D.N.J. May 12, 2015) (quoting Gould Elees., Ine.
v. United States, 220 F.3d 169, 176 (3d Cir. 2000)).
HI. DISCUSSION

A. The Ex Parte Young Exception to Eleventh Amendment Immunity Does Not
Apply to Tung’s Claims

The Eleventh Amendment provides that “[t]he Judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.
Const. amend. XI. The Amendment provides “states with immunity from suit... in federal court
not only from suits brought by citizens of other states, but also from suits brought by their own
citizens.” Gattuso v. N.J. Dep't of Human Servs., 881 F. Supp. 2d 639, 645 (D.N.J. 2012) (citing
Hans v. Louisiana, 134 U.S. 1, 13-14 (1890)). This immunity extends to suits against state officers
acting in their official capacity. Pennsylvania Fed'n of Sporismen’s Clubs, Inc, v. Hess, 297 F.3d
310, 323 (3d Cir. 2002). Defendants maintain that Tung’s claims are barred by the Eleventh
Amendment. (Defs.” Moving Br. 5-9.)

In response to the Defendants” Motion to Dismiss, Tung asserts an exception to the State's

Eleventh Amendment immunity: the Ex Parte Young doctrine. (P1..s Opp’n Certification (“Pl.'s
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 7 of 14 PagelD: 2454

Cert.”) 7-8, ECF No. 31.) Under Ex Parte Young, “individual state officers can be sued .. . for
prospective injunctive and declaratory relief to end continuing or ongoing violations of federal
law.” MCI Telecom Corp. v. Bell Atl. Pa, 27) F.3d 491, 506 (3d Cir. 2001) (citing Ex Parte Young
209 U.S. 123 (1908)}. Ex Parte Young is based on the theory that a state officer has no authority
to violate the federal law and thus, when the official does so, even pursuant to state law, the official
“js stripped of his official or representative character and becomes subject to the consequences of
his individua! conduct.” /e.

The Supreme Court has found that the Ex Parte Young exception should not be given an
expansive scope. Pennhurst, 465 U.S. at 102-03. For Ex Parte Young to apply, a suit must seek
both prospective relief and a remedy to an ongoing or continuing violation of federal law. Green
y. Mansour, 474 U.S. 64, 68 (1985); see also Verizon Md., Inc. v. Pub. Serv. Comm'n of Md., 335
U.S. 635, 645 (2002) (holding that whether Ex Parte Young applied required a “straightforward
inquiry into whether the complaint alleges an ongoing violation of federal law and seeks relief
properly characterized as prospective’); Christ the King Manor, Inc. v. Sec'y of HHS, 730 F.3d
291, 318-19 (3d Cir. 2013) (holding that Ex Parte Young only allows suits “that seek prospective
relief to end an ongoing violation of federal law” and finding that in making these determinations,
courts “must look to the substance rather than the form of the relief requested” (internal quotation
marks and citations omitted)).

1. Tung Does Not Allege a Violation of Federal Law

Tung’s claims fail because he cannot demonstrate that the Defendants violated his federal
rights. The Amended Complaint directs the Court to several state court findings made during the
reopened divorce proceedings. Tung alleges that these findings amounted to a public reprimand

rising to the level of a sanction. His central claim is that the court found that he was involved in a
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 8 of 14 PagelD: 2455

fraud on the court. (Am. Comp!. 48 (citing Sept. 12, 2012 Hr'g Tr. 71:4-7 (“I think the English
agreement, quite frankly in the way it was presented to the [cJourt, unfortunately rises to the level
of a fraud upon the [cJourt.”)).) Additionally, Tung argues that the state court’s finding that Mrs.
Fou “was being manipulated through this divorce process” amounted to a sanction. (/d. 51
(quoting Sept. 12, 2012 Hr’g Tr. 71:1 1-15).)}

As Tung correctly argues, the Third Circuit has held that judicial criticism against an
attorney in an opinion or order “rising to the level of a public reprimand is a sanction” requiring
the court to provide the attorney due process before rendering such an opinion. Bowers v. NCAA,
475 F.3d 524, 543 (3d Cir. 2007); (Am. Compl. { 61.) In Bowers, the Third Circuit held that
“[w]henever the district court imposes sanctions on an attorney, it must at a minimum, afford the
attorney notice and opportunity to be heard.” Bowers, 475 F.3d at 544 (internal quotation marks
and citation omitted). In Bowers, the plaintiff's attorneys were involved in a years long litigation
that involved discovery disputes and subsequent sanctions motions against the attorneys. fd. at
544. In the course of that litigation, the district court clearly and “explicitly stated that [it] was
sanctioning not only [plaintiff] but also [plaintiff's] attorneys” for their failure to properly disclose
discoverable information requested by defendants. /d. As Tung notes, the district court in Bowers
“did not impose any additional monetary or disciplinary sanctions on [plaintiff's] attorneys beyond
factual findings and language in the actual order that the conduct of those attorneys merited
sanctions.” fd, at 542. The attorneys appealed. /d. at 535.

The Third Circuit began its analysis by noting that there was “some disagreement among
the courts of appeals” about precisely what kind of language in an opinion amounted to a sanction.
fd. at 543. The Third Circuit noted, however. that “most courts agree that mere judicial criticism

is insufficient to constitute a sanction.” /d. The court observed that the central issue dividing the
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 9 of 14 PagelD: 2456

courts of appeals was whether a factual finding that an attorney engaged in improper conduct is
itself a sanction, or whether a court must enter an explicit order that the conduct was sanctionable.
fd. The Third Circuit found that it need not decide that issue in Bowers because the district court
clearly set out that it intended its reprimand to act as a sanction. /d. at 544. The Third Circuit found,
accordingly, that the district court's explicit holding that it was sanctioning the Bowers attorneys
violated the attorneys’ due process rights, because they were denied notice and an opportunity to
be heard. fd.

There are a number of factual and procedural distinctions between Bowers and the case at
bar. First, in Bowers, the sanctioned lawyers were actively representing parties in the case in which
they were sanctioned. “[W]hen a court imposes a sanction on an attorney” it is “exercising its
inherent power to regulate the proceedings before it.” Nisus Corp. v. Perma-Chink Sys., Inc., 497
F.3d 1316, 1319 (Fed Cir. 2007). Unlike in Bowers, the court was not criticizing Tung’s
professional conduct in an effort to regulate the proceedings before it. As Tung acknowledges, at
the time of the judge’s criticism, he was no more than a subpoenaed “fact witness.” (Am. Compl.
{ 63.) Tung presents no case law suggesting that an attorney has a right to due process because he
was criticized by a judge at a time when he was not practicing before that judge.

Second, the Bowers attorneys apparently sought to be heard on the district court's sanctions
shortly after they were imposed. See Bowers v. NCAA, No. 97-2600, 2005 WL 5155198 (Mar. 21,
2005 D.N.J.) (sanctioning the Bowers attorneys), rev ‘d, 475 F.3d 524 (3d Cir. 2007). Here, as the
State observes, Tung moved to be heard with respect to these alleged sanctions more than six years
after the state courts’ findings. (Am. Compl. 87-88; Def." Moving Br. 8.) Again. Tung cites no
authority for the proposition that a state court violates due process by refusing to allow a non-party

to be heard years after a finding that may have damaged the non-party’s professional reputation.
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 10 of 14 PagelD: 2457

Third, Tung has not directed the Court to statements finding that he engaged in sanctionable
conduct. True, as Tung notes, the State court found that Mrs. Fou “was being manipulated,” (Hr’g
Tr. 71:11-15), and that there was “a fraud upon the Court,” (Sept. 12, 2012 Hr’g Tr. 71:4-7). But
Tung does not direct the Court to language in which State judges held that Tung engaged in this
conduct. Indeed, taking these statements in context, a reader could just as easily conclude that the
Court was condemning Mr. Fou’s conduct throughout the divorce proceedings. The Court takes
note of other statements in the 2012 state court hearing transcript setting aside the divorce
judgment where the court found “there’s a complete failure . . . to have independent counsel and
there’s an illusion of independent counsel, which is grossly misleading on its face.” (Sept. 12, 2012
Hr'g Tr. 70:9-12.) Although this language likely did apply to Tung, the state court did not,
however, hold that Tung’s conduct in this regard was “sanctionable,” let alone make an explicit
ruling sanctioning Tung for these failings. Cf Bowers, 475 F.3d at 544-45.

The Third Circuit has found that a court does not impose sanctions when it makes a mere
“judicial admonishment” or “judicial criticism” of an attorney. Venesevich v. Leonard, 378 F.
App'x 129, 131 (3d Cir. 2010). In Venesevich, in the course of making a ruling on the merits of a
case, a district court wrote a footnote rebuking plaintiff's attorney for plagiarism in a brief. /d. The
Court of Appeals held that this statement did not amount to a sanction. /d. at 131. The court noted
that “the district court action in this case differs materially from the one in Bowers.” Id. at 130.
The court reasoned that all the district court had done was make an observation, if a highly critical
one, about the attorney's conduct in the course of its opinion. fed. at 131. Thus, there was no ruling
formally sanctioning the attorney, nor a holding that it intended to sanction the attorney, or even a
specific finding that the attorney’s conduct was sanctionable. /d. Thus, in Venesevich, there was

no sanction under Bowers requiring notice and opportunity to be heard.
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 11 of 14 PagelD: 2458

The New Jersey Superior Court's statements here more closely resemble those of the court
in Venesevich than in Bowers. Here, the Superior Court described and criticized some of Tung’s
conduct in the context of its decision on the merits of the issue before it. The Court acknowledges
that the Superior Court’s criticisms were serious, especially with regard to its suggestion that Tung
failed to provide Mrs. Fou with independent counsel. (See Sept. 12, 2012 Hr'g Tr. 64:11-65:4,
69:19-70:12.) Unlike in Bowers, however, the Superior Court did not formally sanction Tung in
any way. nor did it make an express factual finding that the conduct was sanctionable. Rather, the
court only generally discussed Tung’s actions in the context of deciding the merits of the issue
before it. Thus, the court did not undertake any of the actions that Bowers held could be a sanction,
and rather only offered the type of judicial criticism that both Bowers and Venesevich held was
insufficient to be a sanction. Indeed, federal courts have routinely rejected attorney-plaintiffs”
claims along the lines of those brought by Tung. See, e.g., Nisus Corp., 497 F.3d at 1321 (holding
that “a finding of inequitable conduct is insufficient to confer appellate jurisdiction over an appeal
by [an] aggrieved attorney”); Keach v. Cnty. of Schenectady, 593 F.3d 218, 225 (2d Cir. 2010)
(finding that there were no sanctions where “the district court's comments were in the nature...
of routine judicial commentary or criticism” (internal quotation marks omitted)). Accordingly, the
Court finds that Tung has not alleged a constitutional violation because he has not alleged that he
was sanctioned without notice and opportunity to be heard.

De Tung Does Not Allege That a Violation of Federal Law Is Continuing

Even if Tung established that the New Jersey state courts criticized him to the point of
sanctioning him, he would still need to establish that the constitutional violation was ongoing.
Christ the King Manor, 730 F.3d at 318 (“Plaintiffs can . . . bring suit against state officers, but

their remedies are limited to those that are designed to end a continuing violation of federal law’).
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 12 of 14 PagelD: 2459

Courts have described the “inquiry into whether the complaint alleges an ongoing violation of
federal law” as “straightforward.” Surina v. S. River Bd. of Educ., No. 17-2173, 2018 WL 3617970,
at *6 (D.N.J. July 30, 2018). Here, Tung’s Amended Complaint fails to allege that the State's
constitutional violation is ongoing.

Surina is instructive. There the plaintiff had a series of long-running disputes with local
school officials regarding her child's care and education. /d. at *1-3. The disagreement culminated
in the school district sending a social worker to plaintiff's home to check on the child. Je. at *3.
Plaintiff alleged that the visit was retaliation for the past disputes and an abuse of process creating
an ongoing violation of her constitutional rights. /d. at *6. The court found Ex Parte Young
inapplicable because the complaint only plausibly atleged that the “isolated” initial visit by the
social worker violated the Constitution, not that there was an ongoing violation of federal law. /d.
The court further noted that there was “no reason to believe that such conduct . . . will repeat in
the future.” /d. Other cases in the District of New Jersey have come to similar conclusions in a
variety of factual situations. See, ¢.g., Rich v. New Jersey, No. 14-2075, 2015 WL 2226029 (D.N.J.
May 12, 2015) (holding that Ex Parte Young was not satisfied because there was no ongoing
violation of federal employment law where plaintiffs were already terminated); Dinoia v. Cumbo,
No. 12-03175, 2015 WL 6739114 (D.N.J. Nov. 4, 2015) (finding no ongoing constitutional
violation where the plaintiff only alleged a single prior illegal arrest); see also Treisiman v.
McGinty, 804 F, App’x 98, 100 (2d Cir. 2020) (holding that there was no ongoing constitutional
violation where plaintiff's assertions that there would be future due process violations in court
proceedings were “speculative”).

Similarly, here, Tung only alleges isolated prior proceedings in which he was not allowed

to be heard. He does not allege that that proceeding is ongoing. In fact, the State has afforded Tung
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 13 of 14 PagelD: 2460

notice and opportunity to be heard regarding the ethical concerns at issue in the Fou divorce
proceedings. For example, Tung participated in Mrs. Fou’s subsequent malpractice suit and in
related attorney disciplinary proceedings, the latter of which was ongoing at the time he filed his
Amended Complaint. (Defs.” Moving Br. 2-3.) Aside from the past isolated proceedings in which
Tung’s arguably untimely motion to intervene was overruled, there is no allegation in the Amended
Complaint that there are ongoing proceedings in which Tung is not being heard. Nor does Tung
“allege any facts that plausibly showed (1) future proceedings would likely occur and (2) that such
proceedings would be accompanied by any due process violations.” Treistman v. McGinty, 804 F.
App’x 98, 100 (2020). Thus, Tung does not state any constitutional injury that is ongoing.
Finally, courts have also held that the continuing effects of an isolated, prior constitutional
violation do not constitute an ongoing constitutional violation. See, e.g., Jemsek v. Rhyne, 662 F.
App’x 206, 211 (4th Cir. 2016) (finding that while it may be unfortunate from plaintiff's
perspective that a medical board's disciplinary findings have “continuing consequences[,] . . .
invoking those effects does not transform past state action into an ongoing violation”). As in
Jemsek, the fact that Tung alleges that he is still being harmed by the existence of the divorce court
judgment in the public record does not demonstrate an ongoing violation under Ex Parte Young.
Tung asks the Court to remove the “unconstitutional decisions or opinions from the public
domain,” thus at least implying an argument that his constitutional rights are being continuously
violated by the ongoing existence of the opinion. (Am. Compl. § 109.) But this allegedly ongoing
injury is similar to the medical board actions at issue in Jemsek. Fundamentally, Tung’s
constitutional claim is that he was denied due process in a past proceeding that is now complete
and final. The mere fact that the judgment emanating from the proceeding still has some diffuse

effects does not change that fact.

13
Case 3:19-cv-00871-MAS-TJB Document 33 Filed 11/10/20 Page 14 of 14 PagelD: 2461

IV. CONCLUSION
For the foregoing reasons, the Court finds that Tung’s procedural due process claims are
barred by the Eleventh Amendment and do not properly fall within the Ex Parte Young exception
to Defendants” immunity to suit. Thus, the Court will dismiss Tung’s Amended Complaint with

prejudice,

Lt [ Ze wets af yp
MICHAEL A. SHipe
UNITED STATES DISTRICT JUDGE
